Exhibit 10.1


ESCROW AGREEMENT

ESCROW AGREEMENT (“Agreement”) dated [Closing Date] by and among CULLEN INC.
HOLDINGS LTD. (“Stockholder”), CULLEN AGRICULTURAL HOLDING CORP. (“CAH”), and
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent (the “Escrow
Agent”).

Stockholder, CAH, Triplecrown Acquisition Corp. (“Triplecrown”), the parent of
CAH, Cullen Agricultural Technologies Inc., a wholly owned subsidiary of
Stockholder (“Cullen Agritech”), and CAT Merger Sub, Inc., a wholly owned
subsidiary of CAH (“Merger Sub”), are the parties to a Agreement and Plan of
Reorganization dated as of September [line.gif], 2009 (the “Merger Agreement”)
pursuant to which Triplecrown has merged with and into CAH and Merger Sub has
merged with and into Cullen Agritech. Capitalized terms used herein that are not
otherwise defined herein shall have the meanings ascribed to them in the Merger
Agreement. Pursuant to the Merger Agreement, CAH is to be indemnified in certain
respects. The parties desire to establish an escrow fund as collateral security
for the indemnification obligations under the Merger Agreement that is to
consist of [1,588,115] shares of CAH Common Stock to be deposited by Stockholder
(the “Escrow Shares”).

The parties agree as follows:

1. (a) Concurrently with the execution hereof, Stockholder is delivering to the
Escrow Agent, to be held in escrow pursuant to the terms of this Agreement,
share certificates issued in the name of Stockholder representing the Escrow
Shares, together with five (5) share transfer instruments separate from such
certificate executed in blank by Stockholder, with medallion signature
guaranties. The shares of CAH Common Stock represented by the share certificates
so delivered by Stockholder to the Escrow Agent are herein referred to in the
aggregate as the “Escrow Fund.”

(b) The Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard
and disburse the Escrow Fund pursuant to the terms and conditions hereof. It
shall treat the Escrow Fund as a trust fund in accordance with the terms of this
Agreement and not as the property of CAH. The Escrow Agent’s duties hereunder
shall terminate upon its distribution of the entire Escrow Fund in accordance
with this Agreement.

(c) Except as herein provided, Stockholder and all Permitted Transferees (as
hereinafter defined and, together with Stockholder, the “Owners”) shall retain
all of their rights as stockholders of CAH with respect to the CAH Common Stock
constituting the Escrow Fund during the period any portion of the Escrow Fund is
held by the Escrow Agent (the “Escrow Period”), including, without limitation,
the right to vote its CAH Common Stock included in the Escrow Fund.

(d) During the Escrow Period, all dividends payable in cash with respect to the
CAH Common Stock included in the Escrow Fund shall be paid to the Owners, but
all dividends payable in stock or other non-cash property (“Non-Cash Dividends”)
shall be delivered to the Escrow Agent to hold in accordance with the terms
hereof. As used herein, the term “Escrow Fund” shall be deemed to include the
Non-Cash Dividends distributed thereon, if any.

(e) During the Escrow Period, no sale, transfer or other disposition may be made
of any or all of the CAH Common Stock in the Escrow Fund except (i) to a
“Permitted Transferee” (as hereinafter defined), (ii) by virtue of the laws of
descent and distribution upon death of any Owner, or (iii) pursuant to a
qualified domestic relations order; provided, however, that such permissive
transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement. As used in
this Agreement, the term “Permitted Transferee” shall include an entity in which
(A) Stockholder beneficially owns 100% of such entity’s voting and non-voting
equity securities, or (B) Stockholder is a general partner and in which
Stockholder beneficially owns 100% of all capital accounts of such entity. In
connection with and as a condition to each permitted transfer, the Permitted
Transferee shall deliver to the Escrow Agent an assignment separate from
certificate executed by Stockholder, with medallion signature guaranty, or where
applicable, an order of a court of competent jurisdiction, evidencing the
transfer of shares to the Permitted Transferee, together with two (2)
assignments separate from certificate executed in blank by the Permitted
Transferee, with medallion signature guaranties, with respect to the shares
transferred to the Permitted Transferee. Upon receipt of such documents, the
Escrow Agent shall deliver to CAH’s transfer agent the original

1

--------------------------------------------------------------------------------

 
 

share certificate out of which the assigned shares are to be transferred,
together with the executed share transfer instrument separate from certificate
executed by Stockholder, or a copy of the applicable court order, and shall
request that CAH issue new certificates representing (m) the number of shares,
if any, that continue to be owned by the transferor, and (n) the number of
shares owned by the Permitted Transferee as the result of such transfer.
Stockholder, CAH and the Permitted Transferee shall cooperate in all respects
with the Escrow Agent in documenting each such transfer and in effectuating the
result intended to be accomplished thereby. During the Escrow Period, no Owner
shall pledge or grant a security interest in such Owner’s CAH Common Stock
included in the Escrow Fund or grant a security interest in such Owner’s rights
under this Agreement.

2. Indemnification Claims Procedure.

(a) CAH, acting through the current or former member or members of CAH’s Board
of Directors who has or have been appointed by CAH to take all necessary actions
and make all decisions on behalf of CAH with respect to its rights to
indemnification under Article VII of the Merger Agreement (the “Committee”), may
make a claim for indemnification pursuant to the Merger Agreement
(“Indemnification Claim”) against the Escrow Shares in the Escrow Fund by giving
notice (a “Notice”) to Stockholder (with a copy to the Escrow Agent) specifying
(i) the covenant, representation, warranty, agreement, undertaking or obligation
contained in the Merger Agreement which it asserts has been breached or
otherwise entitles CAH to indemnification and (ii) in reasonable detail, the
nature and dollar amount of any Indemnification Claim. The Committee also shall
deliver to the Escrow Agent (with a copy to Stockholder), concurrently with its
delivery to the Escrow Agent of the Notice, a certification as to the date on
which the Notice was delivered to Stockholder.

(b) If Stockholder shall give a notice to the Committee (with a copy to the
Escrow Agent) (a “Counter Notice”), within 30 days following the date of receipt
(as specified in the Committee’s certification) by Stockholder of a copy of the
Notice, disputing whether the Indemnification Claim is indemnifiable under the
Merger Agreement, the Committee and Stockholder shall attempt to resolve such
dispute by voluntary settlement as provided in Section 2(c) below. If no Counter
Notice with respect to an Indemnification Claim is received by the Escrow Agent
from Stockholder within such 30-day period, the Indemnification Claim shall be
deemed to be an Established Claim (as hereinafter defined) for purposes of this
Agreement.

(c) If Stockholder delivers a Counter Notice to the Escrow Agent, the Committee
and Stockholder shall, during the period of 60 days following the delivery of
such Counter Notice or such greater period of time as the parties may agree to
in writing (with a copy to the Escrow Agent), attempt to resolve the dispute
with respect to which the Counter Notice was given. If the Committee and
Stockholder shall reach a settlement with respect to any such dispute, they
shall jointly deliver written notice of such settlement to the Escrow Agent
specifying the terms thereof. If the Committee and Stockholder shall be unable
to reach a settlement with respect to a dispute, such dispute shall be resolved
by arbitration pursuant to Section 2(d) below.

(d) If the Committee and Stockholder cannot resolve a dispute prior to
expiration of the 60-day period referred to in Section 2(c) above (or such
longer period as the parties may have agreed to in writing), then such dispute
shall be submitted (and either party may submit such dispute) to arbitration as
set forth in Section 7 hereof.

(e) As used in this Agreement, “Established Claim” means any (i) Indemnification
Claim deemed established pursuant to the last sentence of Section 2(b) above,
(ii) Indemnification Claim resolved in favor of CAH by settlement pursuant to
Section 2(c) above, resulting in a dollar award to CAH, (iii) Indemnification
Claim established by the decision of an arbitrator pursuant to Section 2(d)
above, resulting in a dollar award to CAH, (iv) Third Party Claim that has been
sustained by a final determination (after exhaustion of any appeals) of a court
of competent jurisdiction, or (v) Third Party Claim that the Committee and
Stockholder have jointly notified the Escrow Agent has been settled in
accordance with the provisions of the Merger Agreement.

(f) (i) Promptly after an Indemnification Claim becomes an Established Claim,
the Committee and Stockholder shall jointly deliver a notice to the Escrow Agent
(a “Joint Notice”) directing the Escrow Agent to pay to CAH, and the Escrow
Agent promptly shall pay to CAH, an amount equal to the aggregate dollar amount

2

--------------------------------------------------------------------------------

 
 

of the Established Claim (or, if at such time there remains in the Escrow Fund
less than the full amount so payable, the full amount remaining in the Escrow
Fund).

(ii) Payment of an Established Claim shall be made from Escrow Shares pro rata
from the account maintained on behalf of each Owner. For purposes of each
payment, such shares shall be valued at the “Fair Market Value” (as defined
below). However, in no event shall the Escrow Agent be required to calculate
Fair Market Value or make a determination of the number of shares to be
delivered to Parent in satisfaction of any Established Claim; rather, such
calculation shall be included in and made part of the Joint Notice. The Escrow
Agent shall transfer to CAH out of the Escrow Fund that number of CAH Common
Stock necessary to satisfy each Established Claim, as set out in the Joint
Notice. Any dispute between the Committee and Stockholder concerning the
calculation of Fair Market Value or the number of shares necessary to satisfy
any Established Claim, or any other dispute regarding a Joint Notice, shall be
resolved between the Committee and Stockholder in accordance with the procedures
specified in Section 2(d) above, and shall not involve the Escrow Agent. Each
transfer of shares in satisfaction of an Established Claim shall be made by the
Escrow Agent delivering to CAH one or more share certificates held in each
Owner’s account evidencing not less than such Owner’s pro rata portion of the
aggregate number of shares specified in the Joint Notice, together with share
transfer instruments separate from certificate executed in blank by such Owner
and completed by the Escrow Agent in accordance with instructions included in
the Joint Notice. Upon receipt of the share certificates and share transfer
assignments, CAH shall deliver to the Escrow Agent new certificates representing
the number of shares owned by each Owner after such payment. The parties hereto
(other than the Escrow Agent) agree that the foregoing right to make payments of
Established Claims in CAH Common Stock may be made notwithstanding any other
agreements restricting or limiting the ability of any Owner to sell any shares
of CAH Common Stock or otherwise. The Committee and Stockholder shall be
required to exercise utmost good faith in all matters relating to the
preparation and delivery of each Joint Notice. As used herein, “Fair Market
Value” means the average reported closing price for the CAH Common Stock for the
ten trading days ending on the last trading day prior to (x) the day the
Established Claim is paid with respect to Indemnification Claims paid on or
before the Escrow Termination Date, and (y) the Escrow Termination Date with
respect to shares constituting the Pending Claims Reserve (as hereinafter
defined) on the Escrow Termination Date.

(iii) Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, Stockholder shall have
the right to substitute for the Escrow Shares that otherwise would be paid in
satisfaction of such claim (the “Claim Shares”), cash in an amount equal to the
Fair Market Value of the Claim Shares (“Substituted Cash”). In such event (i)
the Joint Notice shall include a statement describing the substitution of
Substituted Cash for the Claim Shares, and (ii) substantially contemporaneously
with the delivery of such Joint Notice, Stockholder shall cause currently
available funds to be delivered to the Escrow Agent in an amount equal to the
Substituted Cash. Upon receipt of such Joint Notice and Substituted Cash, the
Escrow Agent shall (y) in payment of the Established Claim described in the
Joint Notice, deliver the Substituted Cash to Stockholder in lieu of the Claim
Shares, and (z) cause the Claim Shares to be returned to Stockholder.

(g) On the first Business Day after the Escrow Termination Date, upon receipt of
a Joint Notice, the Escrow Agent shall distribute and deliver to each Owner
certificates representing Escrow Shares then in such Owner’s account in the
Escrow Fund less that number of shares in such Owner’s account equal to the sum
of (i) the number of shares applied in satisfaction of Indemnification Claims
made prior to that date and (ii) the number of shares in the Pending Claims
Reserve allocated to such Owner’s account, as provided in the following
sentence. If, at such time, there are any Indemnification Claims with respect to
which Notices have been received but which have not been resolved pursuant to
Section 2 hereof or in respect of which the Escrow Agent has not been notified
of, and received a copy of, a final determination (after exhaustion of any
appeals) by a court of competent jurisdiction, as the case may be (in either
case, “Pending Claims”), and which, if resolved or finally determined in favor
of CAH, would result in a payment to CAH, the Escrow Agent shall retain in the
Pending Claims Reserve that number of CAH Common Stock having a Fair Market
Value equal to the dollar amount for which indemnification is sought in such
Indemnification Claim, allocated pro rata from the account maintained on behalf
of each Owner. The Committee shall certify to the Escrow Agent the Fair Market
Value to be used in calculating the Pending Claims Reserve and the number of CAH
Common Stock to be retained therefor. Thereafter, if any Pending Claim becomes
an Established Claim, the

3

--------------------------------------------------------------------------------

 
 

Committee and Stockholder shall deliver to the Escrow Agent a Joint Notice
directing the Escrow Agent to deliver to Parent the number of shares in the
Pending Claims Reserve in respect thereof determined in accordance with Section
2(f) above and to deliver to each Owner the remaining shares in the Pending
Claims Reserve allocated to such Pending Claim, all as specified in a Joint
Notice. If any Pending Claim is resolved against Parent, the Committee and
Stockholder shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to each Owner its pro rata portion of the number of shares
allocated to such Pending Claim in the Pending Claims Reserve.

(h) As used herein, the “Pending Claims Reserve” shall mean, at the time any
such determination is made, that number of Escrow Shares in the Escrow Fund
having a Fair Market Value equal to the sum of the aggregate dollar amounts
claimed to be due with respect to all Pending Claims (as shown in the Notices of
such Claims).

3. The Escrow Agent, the Committee and Stockholder shall cooperate in all
respects with one another in the calculation of any amounts determined to be
payable to Parent, Stockholder and the Owners in accordance with this Agreement
and in implementing the procedures necessary to effect such payments.

4. (a) The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein. It is understood that the Escrow Agent is not a trustee or
fiduciary and is acting hereunder merely in a ministerial capacity.

(b) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

(c) The Escrow Agent’s sole responsibility upon receipt of any notice requiring
any payment to Stockholder pursuant to the terms of this Agreement or, if such
notice is disputed by the Committee or Stockholder, the settlement with respect
to any such dispute, whether by virtue of joint resolution, arbitration or
determination of a court of competent jurisdiction, is to pay to Parent the
amount specified in such notice, and the Escrow Agent shall have no duty to
determine the validity, authenticity or enforceability of any specification or
certification made in such notice.

(d) The Escrow Agent shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 4(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.

(e) The Escrow Agent may resign at any time and be discharged from its duties as
escrow agent hereunder by its giving the other parties hereto written notice and
such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Committee and Stockholder. If no new escrow agent is so appointed within the 60
day period following the giving of such notice of resignation, the Escrow Agent
may deposit the Escrow Fund with any court it reasonably deems appropriate.

(f) The Escrow Agent shall be indemnified and held harmless by Stockholder and
CAH, jointly and severally, from and against any expenses, including counsel
fees and disbursements, or loss suffered by the Escrow Agent in connection with
any action, suit or other proceeding involving any claim which in any way,
directly or indirectly, arises out of or relates to this Agreement, the services
of the Escrow Agent hereunder, or the Escrow Fund held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any

4

--------------------------------------------------------------------------------

 
 

demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in the United States District
Court for the Southern District of New York.

(g) The Escrow Agent shall be entitled to reasonable compensation from CAH for
all services rendered by it hereunder. The Escrow Agent shall also be entitled
to reimbursement from CAH for all expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

(h) From time to time on and after the date hereof, the Committee and
Stockholder shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.

(i) Notwithstanding anything herein to the contrary, the Escrow Agent shall not
be relieved from liability hereunder for its own gross negligence or its own
willful misconduct.

5. This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.

6. This Agreement shall inure to the benefit of and be binding upon the parties
and their respective heirs, successors, assigns and legal representatives, shall
be governed by and construed in accordance with the law of New York applicable
to contracts made and to be performed therein. This Agreement cannot be changed
or terminated except by a writing signed by the Committee, Stockholder and the
Escrow Agent.

7. All disputes arising under this Agreement between the Committee and
Stockholder, including a dispute arising from a party’s failure or refusal to
sign a Joint Notice, shall be submitted to arbitration to the American
Arbitration Association in New York City. The Committee and Stockholder each
hereby consents to the exclusive jurisdiction of the federal and state courts
sitting in New York County, New York, with respect to any claim or controversy
arising out of this Agreement. Service of process in any action or proceeding
brought against the Committee or Stockholder in respect of any such claim or
controversy may be made upon it by registered mail, postage prepaid, return
receipt requested, at the address specified in Section 8, with copies delivered
by nationally recognized overnight carrier to Graubard Miller, The Chrysler
Building, 405 Lexington Avenue, New York, N.Y. 10174-1901, Attention: David Alan
Miller, Esq., and to Ellenoff Grossman & Schole LLP, 150 East 42nd Street, New
York, NY 10017, Attention: Douglas S. Ellenoff, Esq.

8. All notices and other communications under this Agreement shall be in writing
and shall be deemed given if given by hand or delivered by nationally recognized
overnight carrier, or if given by telecopier and confirmed by mail (registered
or certified mail, postage prepaid, return receipt requested), to the respective
parties as follows:

A. If to the Committee, to it at:

with a copy to:

Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Attention: David Alan Miller, Esq.
Telecopier No.: 212-818-8881

5

--------------------------------------------------------------------------------

 
 

B. If to Stockholder, to it at:

Cullen Inc. Holdings Ltd.
[Address]
Attention: Eric J. Watson
Telecopier No.:

with a copy to:

Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, NY 10017
Attention: Douglas S. Ellenoff, Esq.
Telecopier No.: 212-370-7889

C. If to the Escrow Agent, to it at:

Continental Stock Transfer & Trust Company
2 Broadway
New York, New York 10004
Attention: Steven G. Nelson
Telecopier No.: 212-509-5150

or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

9. (a) If this Agreement requires a party to deliver any notice or other
document, and such party refuses to do so, the matter shall be submitted to
arbitration as provided for herein.

(b) All notices delivered to the Escrow Agent shall refer to the provision of
this Agreement under which such notice is being delivered and, if applicable,
shall clearly specify the aggregate dollar amount due and payable to Parent.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument and all of which together shall
constitute a single agreement.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.


[SIGNATURES ARE ON FOLLOWING PAGE]

6

--------------------------------------------------------------------------------

 
 


[SIGNATURE PAGE TO ESCROW AGREEMENT]



[spacer.gif]   [spacer.gif]   CULLEN INC. HOLDINGS LTD.     

By:


 
[line.gif]

    

Name:


 
[line.gif]

    

Title:


 
[line.gif]



[spacer.gif]   [spacer.gif]   CULLEN AGRICULTURAL HOLDING CORP.     

By:


 
[line.gif]

    

Name:


 
[line.gif]

    

Title:


 
[line.gif]



[spacer.gif]   [spacer.gif]   ESCROW AGENT      CONTINENTAL STOCK TRANSFER &
TRUST COMPANY     

By:


 
[line.gif]

    

Name:


 
[line.gif]

    

Title:


 
[line.gif]

7

--------------------------------------------------------------------------------